Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 28, 2022

                                      No. 04-21-00529-CR

                                      Manuel M. AYALA,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR9405
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due on April 21, 2022. After Appellant did not timely
file the brief or a motion for extension of time to file the brief, we ordered Appellant’s counsel
Patrick B. Montgomery to file a motion for extension of time, a motion to dismiss, or the brief by
May 9, 2022. Appellant filed a motion for extension of time to file the brief, which we granted,
and we set the brief due on June 8, 2022.
        On June 14, 2022, after no brief or second motion for extension of time to file the brief
was filed, we ordered Patrick B. Montgomery to file a motion for extension of time, a motion to
dismiss, or the brief by June 24, 2022. We warned counsel that if no brief or motion was filed by
that date, we would abate this appeal to the trial court for an abandonment hearing without
further notice. See TEX. R. APP. P. 38.8(b)(2).
        After counsel failed to file a response, we abated this appeal and remanded the cause to
the trial court to conduct a hearing in compliance with Rule 38.8(b) to determine whether
Appellant desires to prosecute his appeal and whether new appellate counsel should be
appointed.
        The trial court found that Appellant wants to maintain this appeal and continue with
Patrick B. Montgomery as his court-appointed appellate counsel.
      We reinstate the appellate timetable. We order Appellant’s counsel Patrick B.
Montgomery to file Appellant’s brief within fifteen days of the date of this order. No further
motions for extension of time to file the brief will be granted.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court